Citation Nr: 0639431	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  93-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from December 1982 to December 
1987.

As a historical note, in September 1991, the Board of 
Veterans' Appeals (Board) issued a decision in which it 
denied entitlement to service connection for a psychiatric 
disorder.  That decision was not appealed.

This matter is now before the Board from a September 1992 
rating decision of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  The claim was 
subsequently transferred to the New York, New York, RO, and 
was then transferred to the St. Petersburg, Florida, RO.  The 
rating action denied the veteran's attempt to reopen his 
claim for service connection for a psychiatric disorder.

In May 1995, the Board issued a decision which found that the 
veteran had submitted new and material evidence, and reopened 
his claim for service connection.  The Board then remanded 
the matter to the RO for additional evidentiary development 
and a de novo review of the case.  In January 2001, the Board 
denied the veteran's claim for service connection for a 
psychiatric disorder.  

The veteran appealed the Board's January 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In that litigation, a Joint Motion for Remand and to Stay 
Proceedings was filed by the VA General Counsel and the 
veteran, stating that a remand was required to allow the 
Board to provide adequate reasons and bases for its findings 
regarding the presumption of soundness upon entry into 
service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2001).  In an Order of September 2001, the Court 
vacated the Board's decision and remanded the matter, 
pursuant to the Joint Motion.  A copy of the Court's Order in 
this matter has been associated with the claims folder.

In March 2005, the Board issued another decision which denied 
entitlement to service connection for a psychiatric disorder.  
Again, the veteran appealed the decision to the Court.  A 
Joint Motion for Remand was filed by VA's General Counsel and 
the veteran, stating that a remand was necessary so that the 
Board could provide adequate reasons and bases for its 
finding regarding whether VA had shown through clear and 
unmistakable evidence that the veteran's pre-existing 
psychiatric disorder had not been aggravated by service.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir 2004); 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).  
In an Order of July 2005, the Court vacated the Board's 
decision and remanded the matter, pursuant to the Joint 
Motion.  A copy of the Court's Order in this case has been 
associated with the claims folder.

In December 2005, the Board remanded the case for further 
development.  The matter is again before the Board for 
further appellate consideration.

The veteran was represented by a private attorney at the time 
of the December 2005 Board remand.  However, in October 2006, 
this attorney withdrew as counsel for the appellant, and the 
appellant was informed of this action.  Since the veteran has 
not requested another representative be appointed, the Board 
will proceed to a decision without representation.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating 
that the veteran's psychiatric disorder existed at the time 
of his entry into active service, although it was not noted 
on his entrance examination.  

2.  The preponderance of the evidence clearly and 
unmistakably shows that the veteran's pre-service psychiatric 
disorder did not undergo a permanent increase in severity, 
beyond natural progress, during service.


CONCLUSIONS OF LAW

1.  A preponderance of the evidence establishes that the 
veteran had a psychiatric disorder at the time of his entry 
into active service which was not aggravated during service; 
therefore, the presumption of soundness at entrance into 
service is rebutted by clear and unmistakable evidence.  38 
U.S.C.A. § 1111 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.304(b) (2004 & 2006).

2.  The presumption of soundness having been rebutted, the 
competent evidence of record weighs against a finding that 
there was any permanent increase in the severity of the pre-
existing psychiatric disorder during the veteran's service.  
38 U.S.C.A. §§ 1101, 1110, 1153 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304(b), 3.306(a)-(c) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial RO decision on a claim for VA benefits.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was not done since the initial unfavorable decision was 
issued prior to the promulgation of the VCAA.  However, in 
light of the below, it is found that the notification and 
assistance duties of the VCAA have been complied with.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a July 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  He was 
told what evidence was needed to substantiate his claim, as 
well what information and evidence VA would obtain in his 
behalf and what evidence and information he could submit.  He 
was also told to submit any evidence relevant to his claim.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The veteran was 
sent correspondence in June 2006 that informed him of the 
provisions of Dingess.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2006).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2006).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions, recorded at the time of the entrance 
examination, does not in itself constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

When the veteran was examined for enlistment into service in 
October 1982, there were no complaints or clinical findings 
of a psychiatric disorder, and he was found qualified for 
active service.  The service medical records (SMRs) reflect 
that, in May 1983, the veteran was referred to a psychiatric 
technician because of depression and an inability to cope 
with Navy life.  At that time, he denied a prior psychiatric 
history, and requested a discharge from service.  Upon 
clinical evaluation, the psychiatric findings were normal.

In August 1984 letter, received at the RO in May 1992, the 
Assistant Secretary of the Navy advised the appellant's 
mother that the appellant was doing well, and had adapted to 
the military way of life.

In October 1986, the veteran was discharged from service for 
the purpose of immediate re-enlistment.  He underwent a re-
enlistment examination at that time, and complained of 
depression and excessive worry.  Psychiatric findings were 
reported as normal upon clinical evaluation, and he was found 
qualified for active service.

The SMRs further reveal that, in August 1987, the appellant 
complained of depression and frustration. At that time, the 
assessment was of an immature personality disorder with low 
stress tolerance and depressed mood; and a need to rule out 
possible alcohol abuse. The appellant sought treatment at the 
mental health clinic from August through December 1987. In 
August 1987, he was diagnosed with mixed substance abuse, 
with a need to rule out rule out dependence; and a 
personality disorder, antisocial and dependent.

In September 1987, the clinical records note that the veteran 
reported that he was engaging in episodic alcohol binges, and 
stated that he could drink up to one pint of liquor per 
night.  He also complained of recurrent suicidal thoughts for 
the previous ten years, with one suicidal gesture in 1984.  
He gave a history of multiple behavioral problems in school 
since grade six, and legal problems.  He said he had dropped 
out of school in the 10th grade.  Pertinent diagnoses 
included personality disorder, antisocial, dependent, and 
decompensation.

The appellant was hospitalized from late November to early 
December 1987 for evaluation of poor impulse control.  At 
that time, he gave a history of alcohol abuse since age 13, 
without prior treatment, and of heavy polysubstance abuse 
prior to service. Although he reported alcohol use during 
service, he denied any drug use during service.  He had been 
advised to attend Alcoholics Anonymous (AA) several months 
before admission, but had been noncompliant.  Clinical data 
reported evidence of sociopathic behavior before service, 
including involvement as a member of a street gang, and four 
arrests prior to service, for larceny, burglary, assault, and 
vandalism. His family history was remarkable for "nervous 
breakdowns" with hospitalization of his mother and brother, 
and alcoholism in his brother.  The appellant gave a history 
of heavy polysubstance abuse (THC, cocaine, LSD, and 
amphetamines) prior to service.

At discharge, diagnoses included alcohol abuse; psychoactive 
substance abuse; and mixed personality disorder, manifested 
by immature and antisocial traits with numerous arrests, 
frequent lying, polysubstance abuse, vandalism, stealing, 
fighting, poor impulse control, and failure to maintain a 
monogamous relationship.  It was further reported that the 
appellant was not considered to be mentally ill, but that he 
manifested a longstanding disorder of character and behavior 
of such severity as to render him incapable of serving 
adequately on active duty.  A page from the November 1987 
hospital summary, received in October 1989, reflects 
diagnoses of alcohol abuse and mixed personality disorder.

A December 1987 record from the Naval Hospital in San Diego 
indicates that the appellant was admitted to the hospital's 
psychiatric service on November 24, 1987, and discharged on 
December 1, 1987, as noted above. The report also reflects 
that the discharge diagnoses were alcohol dependence; 
psychoactive substance abuse, NOS (not otherwise specified); 
and mixed personality disorder, not otherwise specified, 
manifested by immature and antisocial traits.

When examined for discharge in December 1987, the veteran 
complained of depression.  Psychiatric examination findings 
were normal.  According to the appellant's record of his 
final discharge from service, on his Report of Transfer or 
Discharge (DD Form 214), the reason for separation was 
"personality disorders."

VA progress notes, dated from January 1988 to May 1988, show 
that the appellant was regularly seen at the mental health 
clinic for symptoms associated with a psychiatric disorder.  
A January 1988 medical record reflects diagnoses of 
borderline personality disorder and anxiety depressive 
reaction.

The appellant also sought VA treatment for his condition from 
February to May 1988.  His complaints included depression, 
boredom, insomnia, anger, irritability, social withdrawal, 
and apathy.  Diagnoses included a borderline personality 
disorder and alcohol abuse.  VA hospitalized the appellant 
from April to May 1988 due to a suicide attempt.  At this 
time, the examiner diagnosed an adjustment disorder and 
depressed mood.

In July 1988, the RO received an undated private report of 
treatment from C. T. V., M.D., a psychiatrist, who noted that 
the appellant presented with symptoms of a chronic depressive 
disorder which, according to his history, had developed 
during service.  Dr. V. diagnosed dysthymia, primary type, 
early onset, and recommended that the appellant continue with 
psychiatric treatment.

VA outpatient treatment reports, dated from April 1988 to 
January 1989, indicate that the appellant received clinical 
attention and treatment for several disabilities, including a 
psychiatric disorder.  The records note the April 1988 VA 
hospitalization due to a suicide attempt and indicate that, 
when admitted, he was found to be anxious, with blunted 
affect, fair concentration, and fair judgment and insight.  
He was treated with medication.  The discharge diagnosis was 
adjustment disorder, with depressed mood.

Medical records received from the Social Security 
Administration (SSA), and dated from January 1988 to May 
1988, show that the appellant received clinical attention and 
treatment for several disabilities, including a psychiatric 
disorder.  A VA progress note dated in April 1988 indicates 
that Dr. C.M. referred him to the hospital, with a diagnosis 
of major depression and depressed mood.

A July 1988 VA treatment report reflects a diagnosis of 
affective disorder.

In November 1988, the RO received letters dated in July 1983, 
July 1984, August 1984, and June 1988 from the Assistant 
Secretary of the Navy, addressed to the veteran's mother, in 
response to her requests for information.  The letters 
contain statements to the effect that the veteran had 
experienced some problems with adjustment to military life 
and, although he performed satisfactorily, he was eventually 
discharged from military service due to a personality 
disorder.

In March 1989, R.P.R., M.D., a psychiatrist, evaluated the 
appellant.  Among the records was the report of a psychiatric 
evaluation, conducted in March 1989, indicating that the 
veteran complained of anxiety and depression.  Following a 
mental status examination, the pertinent diagnosis was 
schizoid, DSM-III, versus borderline personality disorder.

Private treatment reports, dated from November 1989 to 
February 1990, include psychiatric evaluations.  During an 
evaluation in November 1989, the veteran reported that during 
his adolescence he had experienced difficulty in maintaining 
interpersonal relationships, and was only interested in 
passive activities.  Following a mental status evaluation, 
the examiner stated that the veteran showed characteristics 
of an avoidance-type personality disorder.  A follow-up 
evaluation, conducted in January 1990, confirmed the previous 
finding that the appellant appeared to suffer from an 
avoidance personality disorder.

A November 1989 SSA administrative decision reflects that the 
appellant had filed an application for disability benefits in 
June 1989, based upon a psychiatric disorder.  The SSA 
decision concluded that the medical evidence established the 
appellant had severe affective disorder, a major depression, 
and a personality disorder, as well as alcoholism, was 
totally disabled from December 1987, and was entitled to 
disability benefits.

In August 1992, the RO received a written statement from the 
veteran's mother, indicating that her son was discharged from 
service for "other physical/mental condition - personality 
disorder."  She expressed her belief that the Navy hounded 
her son and destroyed his personality. In September 1992, the 
RO received several lay statements from Assistant Secretaries 
of the Navy, dated from July 1983 to July 1984, the contents 
of which are discussed above.

Received in July 1993 were duplicate service medical records, 
dated from October 1982 to October 1987, previously reported 
above. Subsequently received in February 1994 were duplicate 
lay statements, dated from June 1983 to July 1985, previously 
reported above.

Private medical records, dated from August 1994 to January 
1997, reveal that in August 1994 the appellant was referred 
for a psychological evaluation to understand adjustment 
patterns, abilities, achievements, and personality dynamics; 
provide information relevant to diagnosis and levels of 
functioning; and assist in determining areas for counseling 
and guidance.  The psychologist reported that the MCMI-II 
profile was consistent with the veteran's self report of 
having a prior diagnosis of a personality disorder.  The 
pertinent diagnostic impression was personality disorder, not 
otherwise specified, with schizoid and avoidant traits.  The 
records indicate that the appellant was subsequently referred 
for individual psychological counseling for treatment of a 
schizoid and avoidant pattern of behavior associated with his 
previously diagnosed personality disorder.  In January 1997, 
the appellant was again referred for a psychological 
evaluation when the impression was social phobia; personality 
disorder, not otherwise specified, with signs of both 
avoidant and schizoid personality features.

Private medical records, dated from March 1997 to July 1997, 
show ongoing clinical evaluation and treatment for the 
appellant's psychiatric disorder.  In a March 1997 written 
statement, J. H. B., M.D., noted that the appellant was seen 
for evaluation, and reported suffering from wide mood swings.  
The diagnostic impression was panic disorder with 
agoraphobia; a need to rule out bipolar disorder; and 
borderline personality disorder.  During a subsequent 
clinical visit in April 1997, Dr. B. indicated that a more 
appropriate diagnosis for the appellant was bipolar I 
disorder with associated panic attacks.  In a July 1997 
statement, Dr. B. reported a diagnosis of bipolar I disorder, 
most recent episode mixed.

The veteran underwent VA examination in July 1999 and was 
examined by two physicians.  According to the examination 
report, he had an extensive family history of mental illness.  
It was noted that he had the understanding that bipolar 
disorder was an inherited disorder and admitted that he 
himself suffered from it as well.  The veteran indicated that 
he had failed miserably in the job market due to his tendency 
to be paranoid and get involved in conflicts with colleagues 
and supervisors.  He also explained that he was proud to 
serve in the military, but got angry about being discharged 
because he was sick.  Following a mental status examination, 
the examiner stated that it was apparent that the appellant 
suffered from bipolar disorder; that he displayed the classic 
symptoms of bipolar disorder, and that there was a clear 
family history of bipolar disorder.  That was the pertinent 
diagnosis.

Addenda to the above VA examination, dated in March 2000, 
were added to the record.  In a March 7, 2000 addendum, the 
evaluator noted that there was an extended family history of 
mental illness, apparently bipolar disorder, which no doubt 
had a genetic origin.  The examiner reported that, although 
the veteran's bipolar disorder did appear to have become 
apparent and worsened during his time in service, he would no 
doubt have developed symptoms of bipolar disorder had he 
remained a civilian.  The examiner further opined that the 
bipolar disorder did not appear to have been significantly 
exacerbated by military service over and above what one would 
have expected had he been engaged in normal activities in 
civilian life.  In a March 10, 2000, addendum, another VA 
examiner agreed that the appellant had multiple family 
problems including a history of mental illness, and that his 
acting-out teenage behavior might have been a forerunner of 
his current condition, but did not appear to manifest itself 
when he was in the military.

The veteran again  underwent VA examination in September 
2002.  According to the examination report, he had last been 
examined in July 1999, by two physicians acting as a medical 
board, and the bipolar disorder had been diagnosed.  It was 
noted that prior to the current examination the examiner 
reviewed the veteran's medical records.  The examiner 
indicated that the appellant had no diagnosable medical 
conditions.  A review of his psychiatric history indicated 
that, at the end of his Naval service, the appellant had 
became suicidal and was hospitalized for psychiatric 
treatment.  Alcohol and psychiatric problems were noted, and 
he was initially diagnosed with a borderline personality 
disorder and alcoholism.  Subsequent diagnoses had included a 
schizoid personality disorder and major depression.  He had 
been re-hospitalized in April 1988 after his discharge from 
service.  Outpatient treatment had then included prescribed 
medication and individual treatment. Diagnoses at that time 
had included a bipolar disorder, for which mood stabilizing 
medication was prescribed.

According to the examination report, the appellant said he 
had received SSA disability benefits for the past 16 years, 
and lived with his mother.  Although he was educated, his 
paranoia and mood instability evidently interfered with his 
ability to maintain gainful employment.  It was noted that 
two of his siblings had been diagnosed with a bipolar 
disorder.  The appellant described himself as socially 
avoidant, saying he seldom left his home and was anxious in 
crowds.  He reported smoking marijuana as a teenager and said 
he had quit using alcohol two years before the examination.  
The VA examiner speculated that the veteran's alcoholism was 
an attempt to self-medicate and that, with prescribed mood 
stabilizers, the cravings for alcohol had gone away.

On examination, the veteran was noted to be quite 
cooperative, talkative, and almost hypomanic.  His responses 
were appropriate, focused, and logical, without tangential 
thinking or loose associations.  He described his mood as 
typically depressed, but reported that he angered quickly and 
was aggressive and destructive, but denied violence.  He 
described a history of crying spells, and the examiner noted 
an unstable mood.  The appellant also described having 
anxiety attacks in a crowd, and said he avoided people.  He 
ate one meal per day, and said his sleep varied greatly.  The 
examiner speculated that the appellant was hypomanic.  The 
veteran described poor concentration and low self-esteem, 
denied a recent history of suicidality, and denied any 
history of homicidality.  He gave a history of quitting 
school in the 10th grade after being suspended for fighting, 
but insisted he did not have behavioral problems.  The VA 
examiner speculated that perhaps the veteran's mood disorder 
had first manifested itself when he was in the 10th grade.  
It was noted that the appellant was arrested for driving 
while intoxicated at age 16.

Upon review of the clinical records and findings, the VA 
examiner opined that the appellant clearly met the criteria 
for a diagnosis of bipolar disorder and also appeared to have 
a personality disorder, not otherwise specified, with mixed 
features.  It was noted that the veteran appeared seriously 
impaired.  In the VA examiner's opinion, the veteran's 
bipolar disorder had pre-existed his Navy enlistment.  
According to the VA examiner, although the appellant had his 
first episode of suicidal behavior in the Navy, it appeared 
that it was a "logical progression that is common in bipolar 
disorder persons in their 20s, to experience both episodes of 
mania and suicidal ideation."  Furthermore, the VA examiner 
opined that the appellant's "naval experience had no 
significant affect on his bipolar disorder."

The veteran underwent another VA examination in August 2004. 
According to the examination report, the examining physician 
reviewed the veteran's medical records.  The examiner 
commented that the difficulty with veteran's case was the 
"contradictory evidence" of a number of records, due to the 
appellant's "deliberate attempt to appear in a favored 
light."  The examiner based that conclusion upon the 
appellant's current examination, at which he essentially 
described no problems in his early childhood or early 
development.  In comparison, it was noted that a 1987 Naval 
hospital summary indicates the appellant described severe 
problems with both alcohol and interpersonal dysfunction.  
Those records were also noted to reflect a prior driving-
under-the-influence charge, and several blackouts.  Frequent 
episodes of intoxication and a recommendation to attend AA 
were noted.

When the VA examiner asked the appellant about legal problems 
prior to service, the appellant initially denied all problems 
with the law, and, when it was noted that the records 
reflected some problems, said he thought he was arrested 
once.  The examiner noted that records reflect that the 
veteran said he had numerous fights with street gangs, four 
civilian arrests (noted above), and polysubstance abuse.  
There were also repeated psychological and psychiatric 
diagnoses of personality disorder and avoidant and antisocial 
personality disorder, all suggesting a long-standing pattern 
of interpersonal relationships with substantial evidence that 
significant pathology existed prior to military service.  The 
veteran was noted to have been first hospitalized in service, 
which, according to the VA examiner, was often the case when 
an individual with difficulty with social norms was placed in 
that type of environment.

The VA examination report further indicates that the veteran 
had manifested symptoms of recurrent depression since 
service, with mood swings and irritability, which appear more 
likely than not to be related to interpersonal dysfunction.  
His psychiatric history was noted to include four post-
service hospitalizations related to mood difficulties.  The 
veteran denied all recent alcohol and drug use, and 
essentially denied all problems with alcohol abuse until 
confronted with the evidence of his previous problems.  He 
said he had not worked in two years, had limited day-to-day 
functioning, and had a difficult time maintaining 
interpersonal relationships.

On examination, it was noted that there was no impairment in 
thought processes or communication.  There was no evidence of 
current delusions or hallucinations.  There was no suicidal 
or homicidal intent or plan.  The veteran was oriented.  
Panic attacks did not occur, mood was labile, and affect was 
congruent with limited impulse control.  The appellant had 
sleep difficulty.  In the VA examiner's opinion, the 
appellant's history and symptoms were consistent with severe 
personality disturbance with significant impairment through 
life, most of which was manifested prior to military service, 
along significant employment and social realms.  Another 
diagnosis was a significant mood disorder, not otherwise 
specified, with lability more likely than not appearing to be 
related to the personality component, with evidence of mood 
symptoms prior to service.  The Axis I diagnoses were mood 
disorder, not otherwise specified; plus alcohol and 
polysubstance dependence, in sustained full remission.

The VA examiner further opined that the veteran's mood and 
personality disorder appeared to have been present prior to 
military service.  In the physician's opinion, military 
service "did not appear to exacerbate [the veteran's] 
symptoms as substantial evidence of dysfunction was 
present."  The examiner noted that there was some evidence 
of malingering during the current examination, which likely 
contributed to the confusing nature of the appellant's 
records.

The veteran was re-examined by a board of two psychiatrists 
in August 2006.  Each examiner noted that the entire claims 
folder and the medical records had been thoroughly reviewed 
in conjunction with the examinations.  The August 1 
examination noted that the veteran reported having no 
friends.  His mental status was within normal limits, with no 
impairment of his thought processes or communication.  He had 
no delusions or hallucinations.  He displayed no 
inappropriate behavior, and had no suicidal or homicidal 
ideation.  There were no obsessive or ritualistic behaviors 
identified.  His speech pattern was normal and he described 
mild panic attacks.  He reported some depressive and 
irritable symptoms; there was no impaired impulse control.  
The Axis I diagnosis was a mood disorder, not otherwise 
specified; the Axis II diagnosis was cluster A and B 
personality traits (schizoid, borderline, and antisocial).  
The examiner commented that the veteran did not have a 
bipolar disorder, as had been previously diagnosed.  It was 
noted that it was more likely than not that a disorder was 
present prior to service, as it seems that most of his social 
problems had begun as a teenager.  It was also determined 
that the veteran's service had not aggravated his disorder 
but that, in fact, the evidence shows the contrary, that 
after service his social dysfunction had actually decreased.

The August 2 examination noted the veteran's complaints of a 
variable mood that had highs and lows, although he noted that 
he felt normal most of the time.  At their worst, his 
symptoms would render him nonfunctional.  His social 
impairment was described as severe, as he noted that he had 
no friends.  His biggest complaints were of depression, 
mania, irritability, and an inability to get along with 
others.  The mental status examination noted that he was 
alert and oriented.  There was no impairment of thought 
processes or of communication, and there was no inappropriate 
behavior displayed.  He denied any suicidal or homicidal 
ideation.  He did note some memory impairment.  While he 
reported ritualistic or obsessive behavior this was not 
described.  He stated that he had panic attacks that were 
severe, and he reported a depressed mood.  The Axis I 
diagnosis was mood disorder, not otherwise specified; the 
Axis II diagnosis was personality disorder, not otherwise 
specified.  

The examiner commented that there were many conflicting 
opinions and reports of record.  The veteran had indicated 
during the examination that he had had no problems prior to 
his service, either in school or with the law.  He also 
denied any trouble with alcohol or drugs.  When he was asked 
if it had ever been recommended that he attend Alcoholics 
Anonymous, he said yes, although he claimed he did not know 
why.  He again denied any trouble with alcohol.  The examiner 
also noted the veteran's service medical records had noted a 
finding of an antisocial personality disorder in 1982.  In 
1987, the records reported a history of fighting, running 
away twice (at 14 and 16), skipping school, and two arrests 
(at 16 and 17 for third degree burglary).  These facts were 
inconsistent with the veteran's current denials of any 
trouble prior to service.  The examiner commented that the 
veteran had provided misinformation, either in service or 
during the examination.  Since the current omissions appeared 
to favor his claim for service connection, the examiner felt 
that the veteran was "malingering" during the examination.  
It appeared to this examiner that there was substantial 
evidence of a severe personality disorder prior to service 
and that these behaviors had continued since that time.  
There was "[l]ittle evidence of any objective worsening that 
was exacerbated by his military service as his reported 
pattern of behavior (if records are accurate) was severely 
dysfunctional."  This examiner agreed with the August 1, 
2006, opinion of no aggravation of a pre-existing disorder.


As required by law, the Board must determine whether, under 
38 U.S.C.A § 1111 (a wartime presumption made applicable to 
peacetime veterans by dint of 38 U.S.C.A § 1137) and 38 
C.F.R. § 3.304(b) (2006), the presumption of soundness is 
rebutted by clear and unmistakable evidence that the 
veteran's asthma existed prior to service and was not 
aggravated therein.  The Board finds the presumption of 
soundness has been rebutted in this case, as explained below.  

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
inccurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

Initially, we note that the evidence of record clearly and 
unmistakably shows that the veteran's psychiatric problems 
existed prior to his entrance onto active duty.  During 
treatment in service, he admitted that he had experienced 
suicidal thoughts for at least the previous ten years.  In 
1987, he had reported multiple behavior problems since at 
least 6th grade.  He also reported a history of legal 
difficulties.  In November 1987, he had stated that he had 
been a gang member and had been arrested 4 times prior to 
service.  He had also admitted to drug use.  The July 1999 
and March 2000 VA examinations had also referred to the 
acting-out behavior which had been present since his teen 
years, and that such behavior appeared to be a forerunner of 
his current mood disorder, then diagnosed as a bipolar 
disorder.  Moreover, the September 2002, August 2004, and 
August 2006 VA examinations all found that the veteran's mood 
disorder had been present before service and had not been 
worsened by that service.  Therefore, the Board finds that 
the presumption of soundness under the provisions of 
38 U.S.C.A. § 1111 has been rebutted.


Since the presumption of soundness has been rebutted, it must 
now be determined whether there was any aggravation during 
service (that is, whether there was a permanent increase in 
the underlying disability which did not constitute natural 
progress of the pre-existing condition).

In this regard, while the veteran reported depression and 
excessive worry during service, the only diagnoses were of 
mixed substance abuse and personality disorder.  His 
separation examination noted his complaints of depression, 
but the psychiatric findings were normal.  The VA examiners 
in August 2004 and August 2006 have diagnosed a personality 
disorder.  As a matter of law, a lifelong pattern of action 
or behavior manifesting developmental defects or pathological 
trends in the personality structure due to a personality 
disorder is considered to be of pre-service origin, and 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2006).  Therefore, personality 
disorders are not disabilities for which service connection 
can be awarded.  Accordingly, service connection for a 
personality disorder must be denied.

In 1999, 2000, and 2002, VA examiners diagnosed a bipolar 
disorder.  In March 2000, two examiners noted that this 
condition had not been aggravated by the veteran's service.  
In 2002, the examiner commented that the veteran's period of 
service had had no "significant effect" upon his bipolar 
disorder.  The 2004 examiner found that the veteran's 
personality disorder (which, as noted above, cannot be 
service connected) had existed prior to service and that his 
mood disorder was related to the personality component.  The 
August 2006 examiners found that the veteran did not have 
bipolar disorder, but had a mood disorder as well as a 
personality disorder.  In any event, it was opined that the 
mood disorder, which had been present prior to his service, 
had not been permanently increased in severity by that 
service (in fact, the August 1 examination noted that the 
veteran's social dysfunction had decreased since service, 
which was not to be expected had his service tenure 
aggravated the condition).  

As a consequence, the Board finds that the VA examinations, 
which included review of the claims folder and the medical 
records, are extremely persuasive evidence that the veteran's 
pre-existing mood disorder was not aggravated during service.  
The Board further notes the opinion received in July 1988 
from Dr. C.T.V., in which it was stated that the veteran's 
symptoms of a chronic depressive disorder had first 
manifested during his service and had not been present prior 
to his service.  However, we find that, on balance, that 
evidence must be accorded less probative weight than the VA 
examinations which had reviewed the entire claims folder.  
The opinion of Dr. C.T.V. is a bare conclusion, with no 
rationale provided and with no indication that the veteran's 
entire medical file had been reviewed.   See Miller v. West, 
11 Vet. App. 345, 348 (1998).  A medical opinion is 
inadequate when it is unsupported by clinical evidence.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1995).

The opinion of Dr. C.T.V. indicated that the veteran's 
condition had developed during service, with no indication of 
onset prior to service.  This is inconsistent with the 
overall record, which is replete with references to the 
veteran's substance abuse and behavior problems prior to 
service.  Clearly, a medical opinion based upon an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  Therefore, the Board will afford more 
probative weight to the opinions of the VA examiners who had 
reviewed the entire claims folder and the medical records 
prior to rendering their diagnostic opinions.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

After a careful review of all the evidence of record, the 
Board finds that entitlement to service connection for a 
psychiatric disorder has not been established.  Although the 
evidence of record suggests that the veteran may have had 
occasional flare-ups of his psychiatric symptoms in service, 
the entire history and the multiple VA examinations leave no 
doubt that this did not represent a permanent increase in 
severity of his underlying psychiatric disorder.  Therefore, 
it is found that the preponderance of the objective medical 
evidence is against a finding that the pre-existing 
psychiatric disorder underwent a pathological increase during 
service.  As a result, there is no evidence that that the 
veteran's period of service resulted in a permanent 
aggravation of his pre-existing psychiatric disorder.




ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


